DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office action is a response to Applicant’s Amendment filed December 17, 2021. 
Claim 4 has been amended.
Claims 6 and 19 have been cancelled.  
Claims 20-22 have been added.
Claims 15, 16 and 20-22 are now pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15, 16, 20, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al, U.S. Patent Application Publication No. 20100202389 A1 (hereinafter Cai) in view of Sun et al, U.S. Patent Application Publication No. 20180279274 (hereinafter Sun). Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Regarding Claim 15, Cai discloses a terminal (e.g., FIG. 1, UE 110; FIG. 4, system 600), comprising: 
a receiver (e.g., FIG. 4; ¶ [0027], transceiver components 625) that receives downlink control information (DCI) (e.g., FIG. 2; ¶ [0016] [0017] [0022], UE 110 may receive SPS release message in DCI); 
a processor (e.g., FIG. 4; ¶ [0025], processing component 610, suitable for implementing one or more embodiments disclosed) that determines activation or deactivation of semi-persistent scheduling (SPS) is based on a correspondence relationship between a value of a specific field in the DCI and activation or deactivation of the SPS (e.g., FIG. 2; ¶ [0016] [0017], DCI format received by UE indicates whether the SPS resource release signal pertains to an uplink release or a downlink release or both. Indicators can be placed in unused data fields in a DCI format 1A signal).
Cai does not expressly disclose receiving DCI by using a narrowband downlink control channel, determining SPS activation or deactivation based on a correspondence relationship between a value of a modulation and coding scheme (MCS) field in the DCI and the activation or deactivation of the SPS, wherein determining deactivation of the SPS is based on a value of a number-of-repetition-times field and a value of a subcarrier indication field.
Sun discloses a terminal (e.g., FIGS. 1-2, ¶ [0082] [0086], terminal 120), comprising a receiver (e.g., FIG. 2, ¶ [0088], communication interface 210) that receives downlink control information (DCI) by using a narrowband downlink control channel (e.g., ¶ [0093] [0121], downlink channel resource (i.e., DCI, ¶ [0121]) in a Narrow band internet of things (NB-IoT) environment), and a processor (e.g., FIG. 2, ¶ [0086], controller 230 (e.g., at least one processor)) that determines activation or deactivation of semi-persistent scheduling (SPS) based on a correspondence relationship between a modulation and coding scheme (MCS) field in the DCI (e.g., ¶ [0128], Table 2, Modulation and coding scheme field in DCI) and the activation or deactivation of the SPS (e.g., ¶ [0128], Table 2, e.g., for DCI Format 0, set MCS field to ‘1111’ for SPS release (i.e., deactivation)), wherein the processor further determines the deactivation of the SPS based on a value of a number-of-repetition-times field (e.g., ¶ [0128], Table 2, e.g., for DCI Format 0, set Repetition number field (interpreted by Examiner as a number-of-repetition-times field) to ‘000’ for SPS release) and a value of a subcarrier indication field (e.g., ¶ [0128], Table 2, e.g., for DCI Format 0, set Subcarrier indication field to all 1s).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of DCI information with information that is associated with SPS release indication, as disclosed by Cai, with the disclosure of DCI information associated with SPS release indication that is sent over a narrowband channel, as disclosed by Sun. The motivation to combine would have been to reduce the overheads of downlink channel resource (Sun: e.g., ¶ [0093]).

Regarding Claim 16, Cai in view of Sun discloses all the limitations of the UE terminal of claim 15.
Cai in view of Sun discloses wherein: the value of the MCS field corresponding to the deactivation of the SPS in the DCI is a specific value of a reserved field in the DCI (Sun: e.g., ¶ [0128], Table 2, e.g., for DCI Format 0, set MCS field to ‘1111’ for SPS release).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 20-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sun.  Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Regarding Claim 20, Sun discloses a radio communication method for a terminal (e.g., FIG. 1, communication between base station 110 and terminal 120), comprising:
 receiving downlink control information (DCI) by using a narrowband downlink control channel (e.g., ¶ [0093] [0121], downlink channel resource (i.e., DCI, 
determining activation or deactivation of semi-persistent scheduling (SPS) based on a correspondence relationship between a modulation and coding scheme (MCS) field in the DCI (e.g., ¶ [0128], Table 2, Modulation and coding scheme field in DCI) and the activation or deactivation of the SPS (e.g., ¶ [0128], Table 2, e.g., for DCI Format 0, set MCS field to ‘1111’ for SPS release (i.e., deactivation)); and 
determining the deactivation of the SPS based on a value of a number-of-repetition-times field (e.g., ¶ [0128], Table 2, e.g., for DCI Format 0, set Repetition number field (interpreted by Examiner as a number-of-repetition-times field) to ‘000’ for SPS release) and a value of a subcarrier indication field (e.g., ¶ [0128], Table 2, e.g., for DCI Format 0, set Subcarrier indication field to all 1s).

Regarding Claim 21, Sun discloses a base station (e.g., FIGS. 1, base station 110), comprising: 
a processor that generates downlink control information (DCI) including a value of a modulation and coding scheme (MCS) field (e.g., ¶ [0128], Table 2, Modulation and coding scheme field in DCI) corresponding to activation or deactivation of semi-persistent scheduling (SPS) (e.g., ¶ [0128], Table 2, e.g., for DCI Format 0, set MCS field to ‘1111’ for SPS release (i.e., deactivation)); and a transmitter that transmits the DCI by using a narrowband downlink control channel (e.g., ¶ [0093] [0121], downlink channel resource (i.e., DCI, ¶ [0121]) in a Narrow band internet of things (NB-IoT) environment), and a processor (e.g., FIG. 2, ¶ wherein the processor further determines the deactivation of the SPS based on a value of a number-of-repetition-times field (e.g., ¶ [0128], Table 2, e.g., for DCI Format 0, set Repetition number field (interpreted by Examiner as a number-of-repetition-times field) to ‘000’ for SPS release) and a value of a subcarrier indication field (e.g., ¶ [0128], Table 2, e.g., for DCI Format 0, set Subcarrier indication field to all 1s).

Regarding Claim 22, Sun discloses a system comprising a terminal and a base station (e.g., FIG. 1, communication between base station 110 and terminal 120), wherein the terminal comprises: 
a receiver (e.g., FIG. 2, ¶ [0088], communication interface 210) that receives downlink control information (DCI) by using a narrowband downlink control channel (e.g., ¶ [0093] [0121], downlink channel resource (i.e., DCI, ¶ [0121]) in a Narrow band internet of things (NB-IoT) environment); and 
a processor (e.g., FIG. 2, ¶ [0086], controller 230 (e.g., at least one processor)) that determines activation or deactivation of semi-persistent scheduling (SPS) based on a correspondence relationship between a modulation and coding scheme (MCS) field in the DCI (e.g., ¶ [0128], Table 2, Modulation and coding scheme field in DCI) and the activation or deactivation of the SPS (e.g., ¶ [0128], Table 2, e.g., for DCI Format 0, set MCS field to ‘1111’ for SPS release (i.e., deactivation)), wherein the processor further determines the deactivation of the SPS based on a value of a number-of-repetition-times field (e.g., ¶ [0128], Table 2, e.g., for DCI Format 0, set Repetition number field (interpreted by Examiner as a number-of-and a value of a subcarrier indication field (e.g., ¶ [0128], Table 2, e.g., for DCI Format 0, set Subcarrier indication field to all 1s), and 
the base station comprises: a transmitter that transmits the DCI by using a narrowband downlink control channel (e.g., ¶ [0093] [0121], downlink channel resource (i.e., DCI, ¶ [0121]) in a Narrow band internet of things (NB-IoT) environment).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached "Notice of References Cited” (PTO-892). 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VLADISLAV Y AGUREYEV/Examiner, Art Unit 2471


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471